Waiver and Release Agreement This Waiver and Release Agreement (“Release”), undersigned and dated as of January 5, 2010, is entered into by and between NorthWestern Corporation d/b/a NorthWestern Energy, a Delaware corporation with its principal place of business located at 3010 West 69th Street, Sioux Falls, South Dakota, 57108, its officers, agents, directors, employees, successors, subsidiaries, insurers, parents and/or affiliated companies, and assigns (“NorthWestern” or “Company”) and Miggie E.
